Justice Heykeneeldt
delivered the opinion of the Court. This case was tried by agreement of parties, before Mr. Crane, sitting in place of the Judge of the Third Judicial District, and as Judge of the District Court. He erred materially, in deciding that the defendant could not avoid a promise to pay money, when such promise was made during infancy, unless he had dis-affirmed the contract after arriving at maturity.
It is admitted by the respondent’s counsel that such is not the law; but he insists there was no proof of minority, and therefore the instructions given by the District Judge, could make no difference in the result. We are obliged to differ with the able counsel as to the construction of the evidence. We think there was enough testimony, admitted without objection, to make the charge relevant to the issue.
The judgment is reversed; and the cause remanded for a new trial.